UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7716



KENNETH WAYNE WOODFIN,

                                                Petitioner - Appellant,

             versus


RONALD ANGELONE,       Director,   Department   of
Corrections,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-02-62)


Submitted:    June 12, 2003                     Decided:   June 17, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Wayne Woodfin, Appellant Pro Se.     Richard Bain Smith,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Wayne Woodfin seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”               28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable       jurists    would   find    that   his

constitutional   claims   are   debatable     and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 123 S. Ct. 1029, 1040 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir.), cert. denied, 534 U.S. 941 (2001).               We have

independently reviewed the record and conclude that Woodfin has not

made the requisite showing.     Accordingly, we deny leave to proceed

in forma pauperis, deny the motion for an evidentiary hearing, deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                     DISMISSED


                                     2